Ingraham, P. J. (dissenting):
I do not agree that the court had no jurisdiction, as I think there was a breach of the contract within this State. It is true that the plaintiffs might have acted upon the telegram sent by the defendant to South America and treated that as a breach. Under the contract, however, the plaintiffs were entitled to ship their merchandise for the account of the defendant to England and to draw *447drafts on the defendant with the bill of lading annexed. They followed this course expressly reserved to them by the contract, shipped the merchandise to England and drew a draft upon the defendant in Hew York for the contract price of the merchandise shipped. When the draft was presented to the defendant in Hew York it refused to accept the merchandise shipped, although up to that time the plaintiffs had proceeded strictly under the contract. This final act of the defendant, from which resulted the breach, was performed in Hew York, and this, I think, gave the courts of Hew York jurisdiction. While the defendant is a corporation organized under the laws of the State of Hew Jersey, it has its principal place of business in the city of Hew York, and it is here that its business is transacted. While it is a Hew Jersey corporation in name it transacts its business in Hew York and has its place of business here, and so far as a corporation can be domiciled in a place other than that in which it is incorporated it has a domicile in Hew York. By its act in refusing.to pay the draft drawn for the merchandise shipped under the contract it committed a breach of the contract, which the plaintiff accepted as a breach of the contract, and I think it unjust to turn the plaintiffs out of court upon the ground that a corporation thus domiciled and doing business within this State and whicli has refused to carry out a contract here, was organized in the State of Hew Jersey. There is substantially no dispute but that the act of the defendant in refusing to comply with its contract was without justification and that the defendant is liable to the plaintiffs for the damages sustained.
I have examined the objections taken by the defendant upon the trial, but I do not think they require a reversal of the judgment.
The judgment and order should, therefore, be affirmed.
Judgment and order reversed, with costs, and complaint dismissed, with costs.